 



Exhibit 10.33
 
 
Published CUSIP Number: 59157FAC7
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of August 15, 2006
among
METLIFE, INC.
AND
METLIFE FUNDING, INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
L/C Issuer,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
and
WACHOVIA CAPITAL MARKETS, LLC
as
Joint Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Section                 Page   ARTICLE I. DEFINITIONS
AND ACCOUNTING TERMS             1     1.01    
Defined Terms
            1     1.02    
Other Interpretive Provisions
            18     1.03    
Accounting Terms
            19     1.04    
Rounding
            19     1.05    
References to Agreements and Laws
            19     1.06    
Times of Day
            19     1.07    
Letter of Credit Amounts
            19          
 
                ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS             20
    2.01    
Committed Loans
            20     2.02    
Borrowings, Conversions and Continuations of Committed Loans
            20     2.03    
Bid Loans
            21     2.04    
Letters of Credit
            24     2.05    
Prepayments
            32     2.06    
Termination or Reduction of Commitments
            33     2.07    
Repayment of Loans
            34     2.08    
Interest
            34     2.09    
Fees
            35     2.10    
Computation of Interest and Fees
            35     2.11    
Evidence of Debt
            36     2.12    
Payments Generally
            36     2.13    
Sharing of Payments
            38          
 
                ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY            
38     3.01    
Taxes
            38     3.02    
Illegality
            41     3.03    
Inability to Determine Rates
            41     3.04    
Increased Cost and Reduced Return; Capital Adequacy
            42     3.05    
Compensation for Losses
            42     3.06    
Matters Applicable to all Requests for Compensation
            43     3.07    
Survival
            43          
 
                ARTICLE IV. REPRESENTATIONS AND WARRANTIES             43    
4.01    
Organization; Powers
            43     4.02    
Authorization; Enforceability
            43     4.03    
Governmental Approvals; No Conflicts
            44     4.04    
Financial Condition; No Material Adverse Change
            44     4.05    
Properties
            44     4.06    
Litigation and Environmental Matters
            44     4.07    
Compliance with Laws and Agreements
            45     4.08    
Investment and Holding Company Status
            45     4.09    
Taxes
            45  

Amended and Restated
Five-Year Credit Agreement

i



--------------------------------------------------------------------------------



 



                            4.10    
ERISA
            45     4.11    
Disclosure
            45     4.12    
Margin Stock
            45          
 
                ARTICLE V. CONDITIONS TO CREDIT EXTENSIONS             46    
5.01    
Closing Date
            46     5.02    
Each Credit Event
            46     5.03    
Effectiveness of Amendment and Restatement
            46          
 
                ARTICLE VI. AFFIRMATIVE COVENANTS             47     6.01    
Financial Statements and Other Information
            47     6.02    
Notices of Defaults
            49     6.03    
Existence; Conduct of Business
            49     6.04    
Payment of Obligations
            49     6.05    
Maintenance of Properties; Insurance
            49     6.06    
Books and Records; Inspection Rights
            49     6.07    
Compliance with Laws
            49     6.08    
Use of Proceeds
            49     6.09    
Support Agreement
            50          
 
                ARTICLE VII. NEGATIVE COVENANTS             50     7.01    
Liens
            50     7.02    
Fundamental Changes.
            51     7.03    
Transactions with Affiliates
            52     7.04    
Adjusted Statutory Surplus
            52     7.05    
Consolidated Net Worth
            52          
 
                ARTICLE VIII. EVENTS OF DEFAULT             52     8.01    
Events of Default
            52     8.02    
Remedies Upon Event of Default
            54     8.03    
Application of Funds
            55          
 
                ARTICLE IX. ADMINISTRATIVE AGENT             55     9.01    
Appointment and Authorization of Administrative Agent
            55     9.02    
Delegation of Duties
            56     9.03    
Liability of Administrative Agent
            56     9.04    
Reliance by Administrative Agent.
            56     9.05    
Notice of Default
            57     9.06    
Credit Decision; Disclosure of Information by Administrative Agent
            57     9.07    
Indemnification of Administrative Agent
            58     9.08    
Administrative Agent in its Individual Capacity
            58     9.09    
Successor Administrative Agent
            59     9.10    
Administrative Agent May File Proofs of Claim
            59     9.11    
Other Agents; Joint Lead Arrangers and Book Managers
            60          
 
                ARTICLE X. MISCELLANEOUS             60     10.01    
Amendments, Etc
            60  

Amended and Restated
Five-Year Credit Agreement

ii



--------------------------------------------------------------------------------



 



                            10.02    
Notices and Other Communications; Facsimile Copies
            61     10.03    
No Waiver; Cumulative Remedies
            63     10.04    
[Intentionally Omitted]
            63     10.05    
Costs, Expenses and Indemnification
            63     10.06    
Payments Set Aside
            64     10.07    
Successors and Assigns
            65     10.08    
Confidentiality
            68     10.09    
Set-off
            69     10.10    
Interest Rate Limitation
            69     10.11    
Counterparts
            70     10.12    
Integration
            70     10.13    
Survival of Representations and Warranties
            70     10.14    
Severability
            70     10.15    
Mitigation of Obligations; Replacement of Lenders
            71     10.16    
Governing Law
            71     10.17    
Waiver of Right to Trial by Jury
            72     10.18    
USA PATRIOT Act Notice
            72  

Amended and Restated
Five-Year Credit Agreement

iii



--------------------------------------------------------------------------------



 



          SCHEDULES   2.01    
Commitments and Pro Rata Shares
  4.06    
Disclosed Matters
  10.02    
Administrative Agent’s Office, Certain Addresses for Notices
  10.07    
Processing and Recordation Fees
       
 
EXHIBITS        
 
       
Form of
       
 
  A    
Committed Loan Notice
  B-1    
Bid Request
  B-2    
Competitive Bid
  C    
Note
  D    
Assignment and Assumption

Amended and Restated
Five-Year Credit Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
     This AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (“Agreement”) is
entered into as of August 15, 2006, among METLIFE, INC. (“MetLife”) and METLIFE
FUNDING, INC. (“Funding”; together with MetLife, each a “Borrower” and
collectively the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Syndication Agent and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.
     The Borrowers, the Company, the Lenders, the L/C Issuer, the Syndication
Agent, and the Administrative Agent have heretofore entered into that certain
Five-Year Credit Agreement dated as of April 23, 2004 (the “Original
Agreement”), pursuant to which the Lenders provide a revolving credit facility
and the L/C Issuer issues (and the Lenders purchase participations in) letters
of credit from time to time.
     The Borrowers have requested that the Original Agreement be amended in
certain respects and, in order to do so, that the Original Agreement be amended
and restated in its entirety, and the Lenders, the L/C Issuer, the Syndication
Agent and the Administrative Agent are willing to do so on the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree that the Original Agreement is amended and
restated and ratified and confirmed to read in its entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one basis point.
     “Absolute Rate Loan” means a Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.
     “Adjusted Statutory Surplus” means, at any time, the sum of (i) surplus
(calculated in accordance with the Statutory Statements), plus (ii) asset
valuation reserve (calculated in accordance with the Statutory Statements).
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under each of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address as
set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
Amended and Restated
Five-Year Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, for the purposes of Section 10.07, any special purpose funding vehicle
that funds itself principally in the commercial paper market shall not
constitute an Affiliate of any Lender. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arrangers), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Commitments” means, as of the date of any determination, the
Commitments of all of the Lenders then in effect. On the date hereof the
Aggregate Commitments shall equal $1,500,000,000.
     “Agreement” means this Amended and Restated Five-Year Credit Agreement.
     “Applicable Insurance Regulatory Authority” means the insurance department
or similar insurance regulatory or administrative authority or agency of the
jurisdiction in which the Company is domiciled.
     “Applicable Rate” means, from time to time, the Facility Fee, the
Eurodollar Rate Margin, the Letter of Credit Fee, the Base Rate Margin or the
Utilization Fee (as applicable according to the context) expressed as a
percentage per annum, determined by reference to the Debt Rating of the
applicable Borrower as set forth below:

                          Applicable Rate                 Eurodollar            
            Rate                         Margin                         and  
Base     Pricing   Debt Rating           Letter of   Rate   Utilization Level  
S&P/Moody’s   Facility Fee     Credit Fee   Margin   Fee   1   A+/A1 or better  
0.080  
 
  0.170   0   0.050 2   A/A2   0.090  
 
  0.210   0   0.050 3   A-/A3   0.125  
 
  0.225   0   0.100 4   BBB+/Baa1   0.150  
 
  0.250   0   0.100 5   BBB/Baa2   0.200  
 
  0.425   0   0.125     or worse  
 
               

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
applicable Borrower’s non-credit-enhanced, senior unsecured long-term debt (or
in the case of Funding, the non-credit-enhanced, senior unsecured long-term debt
of the Company) provided that if a
Amended and Restated
Five-Year Credit Agreement

2



--------------------------------------------------------------------------------



 



Debt Rating is issued by each of the foregoing rating agencies, then the higher
of such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.
Notwithstanding the definition of “Applicable Rate” set forth above, the
Facility Fee shall be based on the Debt Rating of the lowest rated of the
Borrowers (or in the case of Funding, the Company) by S&P and Moody’s. On the
date of this Agreement, the Applicable Rate for the Facility Fee shall be
determined based upon Pricing Level 2. Each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
     “Applicant” means with respect to a particular Letter of Credit, any
Borrower or any other Subsidiary of MetLife (other than the Company) applying
for such Letter of Credit pursuant to Section 2.04.
     “Arrangers” mean Banc of America Securities LLC and Wachovia Capital
Markets, LLC, in their capacities as joint lead arrangers and book managers.
     “Asset Securitization” means a public or private transfer of installment
receivables, credit card receivables, lease receivables, mortgage loan
receivables, policyholder loan receivables or any other type of secured or
unsecured financial assets, which transfer is recorded as a sale according to
GAAP as of the date of such transfer.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any one law firm or other external counsel and, without duplication, in the case
of an Event of Default referred to in Section 8.01(h) or 8.01(i), the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel.
     “Attributable Indebtedness” means, on any date, in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
     “Audited Financial Statements” means the audited consolidated balance sheet
of MetLife and its Subsidiaries for the fiscal year ended December 31, 2003, and
the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year of MetLife and its Subsidiaries, including the notes
thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to
Amended and Restated
Five-Year Credit Agreement

3



--------------------------------------------------------------------------------



 



make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Fee Letter” has the meaning specified in the definition of
“Fee Letters.”
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of
the same Type from each of the Lenders whose offer to make one or more Bid Loans
as part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
     “Bid Loan” has the meaning specified in Section 2.03(a).
     “Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such
Bid Loan to the applicable Borrower.
     “Bid Request” means a written request for one or more Bid Loans
substantially in the form of Exhibit B-1.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a Committed Borrowing or a Bid Borrowing, as the context
may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateralize” has the meaning specified in Section 2.04(g).
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on
Amended and Restated
Five-Year Credit Agreement

4



--------------------------------------------------------------------------------



 



the date hereof), of shares representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of MetLife,
or (b) occupation of a majority of the seats (other than vacant seats) on the
board of directors of MetLife by Persons who were neither (i) nominated by the
board of directors of MetLife nor (ii) appointed by directors so nominated.
     “Closing Date” means the first date all the conditions precedent in Section
5.01 of the Original Agreement were satisfied or waived in accordance with
Section 10.01 of the Original Agreement.
     “Co-Applicant” means a Borrower acting as an applicant for an Applicant
with respect to a particular Letter of Credit.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Committed
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
     “Company” means Metropolitan Life Insurance Company, a New York stock life
insurance corporation.
     “Company Letters of Credit” means the Letters of Credit issued or deemed
issued under the Original Agreement for which the Company was the Applicant or
Co-Applicant.
     “Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
     “Consolidated Net Worth” means the consolidated stockholders’ equity,
determined in accordance with GAAP, of MetLife and its Consolidated
Subsidiaries.
     “Consolidated Subsidiary” means, with respect to any Person (the “parent”)
at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Amended and Restated
Five-Year Credit Agreement

5



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservation, dissolution, bankruptcy, assignment for the
benefit of creditors, moratorium, rehabilitation, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
any state of the United States or any other applicable jurisdiction from time to
time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would,
unless cured or waived, be an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans or participations in L/C Obligations required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” has the meaning specified in Section 10.07(g).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
Amended and Restated
Five-Year Credit Agreement

6



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of MetLife or any of its Material Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with MetLife, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived and other than an event
which is based on a certain level of unfunded vested benefits, or the
requirement to pay variable PBGC premiums, provided that the amount of unfunded
vested benefits, when determined on a FAS87 basis, do not exceed $50,000,000);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by MetLife or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by MetLife or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by MetLife or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by MetLife or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from MetLife or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
     “Eurodollar Base Rate” has the meaning specified in the definition of
“Eurodollar Rate.”
     “Eurodollar Bid Margin” means the margin above or below the Eurodollar Base
Rate to be added to or subtracted from the Eurodollar Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.
     “Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Base Rate.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Amended and Restated
Five-Year Credit Agreement

7



--------------------------------------------------------------------------------



 



         
Eurodollar Rate     =
  Eurodollar Base Rate
 
1.00 — Eurodollar Reserve Percentage    

Where,
     “Eurodollar Base Rate” means, for such Interest Period the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America (or in the case of a Bid Loan, the applicable Bid
Loan Lender) and with a term equivalent to such Interest Period would be offered
by Bank of America’s (or such Bid Loan Lender’s) London Branch to major banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
at a rate based on the Eurodollar Rate.
     “Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a
Eurodollar Margin Bid Loan.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income, franchise or similar taxes, in
each case, imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, or, in the case of a jurisdiction (or any political subdivision
thereof) that imposes taxes on the basis of management or control or other
concept or principle of residence, the jurisdiction (or any political
subdivision thereof) in which such recipient is so resident, (b) Taxes imposed
by reason of any present or former connection between such Person and the
jurisdiction (or any political
Amended and Restated
Five-Year Credit Agreement

8



--------------------------------------------------------------------------------



 



subdivision thereof) imposing such Taxes, other than as a result of the
execution and delivery of this Agreement, the making of any Loans hereunder or
the performance of any action provided for hereunder, (c) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 10.15(b)), any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 3.01(a) or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 3.01(e).
     “Existing Letters of Credit” means the letters of credit listed on Schedule
1.10 to the Original Agreement.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
     “Fee Letters” means (a) that certain letter agreement dated as of April 1,
2004, among the Borrowers, the Company, Bank of America, and Banc of America
Securities LLC (the “Bank of America Fee Letter”) and (b) that certain letter
agreement dated March 29, 2004, among the Borrowers, the Company, Wachovia Bank,
N.A., and Wachovia Capital Markets, LLC.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of MetLife.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Funding” has the meaning specified in the introductory paragraph hereto.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court,
Amended and Restated
Five-Year Credit Agreement

9



--------------------------------------------------------------------------------



 



administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 10.07(h).
     “Guarantee” means, as to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
Amended and Restated
Five-Year Credit Agreement

10



--------------------------------------------------------------------------------



 



     (e) all Surplus Relief Reinsurance ceded by such Person;
     (f) capital leases of which such Person is the lessee; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
     “Indemnified Liabilities” has the meaning specified in Section 10.05.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning specified in Section 10.05.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the applicable Borrower in its Committed Loan Notice or Bid Request,
as the case may be; and (b) as to each Absolute Rate Loan, a period of not less
than 7 days and not more than 360 days as selected by the applicable Borrower in
its Bid Request; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
Amended and Restated
Five-Year Credit Agreement

11



--------------------------------------------------------------------------------



 



     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (and, if applicable, any Subsidiary as an
Applicant) or in favor of the L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the aggregate undrawn amount of any Letter of Credit, such amount shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued or deemed
issued hereunder and shall include the Existing Letters of Credit (other than
the Company Letters of Credit).
Amended and Restated
Five-Year Credit Agreement

12



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.04(i).
     “Letter of Credit Sublimit” means an amount equal to $500,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan, or a Bid Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, and
the Fee Letters.
     “Loan Parties” means, collectively, the Borrowers.
     “Margin Stock” means “margin stock” within the meaning of Regulations U and
X.
     “Material Adverse Change” means any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(a) the business, assets, property, condition (financial or otherwise) or
prospects of MetLife and its Subsidiaries taken as a whole, or (b) the validity
or enforceability of this Agreement or the rights and remedies of the
Administrative Agent and the Lenders hereunder.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Contracts, of MetLife or any of its
Material Subsidiaries in an aggregate principal amount exceeding $300,000,000
(or its equivalent in any other currency). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of MetLife or any of its
Material Subsidiaries in respect of any Swap Contract at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that MetLife
or such Material Subsidiary would be required to pay if such Swap Contract were
terminated at such time.
     “Material Subsidiary” means, at any time, (i) Funding, (ii) the Company and
(iii) each Subsidiary of MetLife that as of such time meets the definition of
“significant subsidiary” contained as of the date hereof in Regulation S-X of
the SEC, but excluding any Subsidiary (an “Investment Subsidiary”) established
in connection with the ownership and investment management of the general
account assets of (a) the Company or (b) any other Material Subsidiary of
MetLife that is an insurance company (each of the Company and such other
insurance company being an “Insurance Subsidiary”); provided, however, that so
long as the
Amended and Restated
Five-Year Credit Agreement

13



--------------------------------------------------------------------------------



 



consolidated assets of the Investment Subsidiaries of any Insurance Subsidiary
exceed 25% of the consolidated assets of such Insurance Subsidiary, then each
such Investment Subsidiary shall be deemed to be a Material Subsidiary.
     “Maturity Date” means April 23, 2009.
     “MetLife” has the meaning specified in the introductory paragraph hereto.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Original Agreement” has the meaning specified in the second introductory
paragraph hereof.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Outstanding Amount” means (i) with respect to Committed Loans and Bid
Loans on any date, the aggregate principal amount thereof outstanding at the
close of business on such date after giving effect to any borrowings and
prepayments or repayments of Committed Loans and Bid Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations at the close of business on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including such changes resulting from any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 10.07(d).
Amended and Restated
Five-Year Credit Agreement

14



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.04;
     (b) bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) Liens on deposit accounts or securities accounts, including bankers’
Liens and rights of setoff arising in the ordinary course of business;
     (f) Liens arising out of deposits of cash or securities with reinsurance
trusts, ceding companies or insurance regulators in the ordinary course of
business; and
     (g) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or the Company, as the case may be;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which MetLife or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on
Amended and Restated
Five-Year Credit Agreement

15



--------------------------------------------------------------------------------



 



the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Register” has the meaning specified in Section 10.07(c).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to a Bid Loan, a Bid Request and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “SAP” means the accounting procedures and practices prescribed or permitted
by the Applicable Insurance Regulatory Authority or the NAIC.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Transactions” means (a) securities lending arrangements, and
(b) repurchase and reverse repurchase arrangements with respect to securities
and financial instruments.
     “Separate Accounts Assets” means, as at any date, the “Separate Accounts
assets” of the Company, determined in accordance with SAP, reported as such in
the Statutory Statements of the Company.
     “SPC” has the meaning specified in Section 10.07(h).
Amended and Restated
Five-Year Credit Agreement

16



--------------------------------------------------------------------------------



 



     “Statutory Statement” means a statement of the condition and affairs of the
Company, prepared in accordance with SAP, and filed with the Applicable
Insurance Regulatory Authority.
     “Structured Transaction Liens” means Liens granted by the Company to (A) a
99%-owned Subsidiary (the “Relevant Subsidiary”) in connection with a structured
private investment transaction entered into in September 1999, as the same may
be amended from time to time (the “Structured Transaction”) where (i) in
connection with such transaction, such Liens are assigned to a special purpose
Subsidiary of the Company (the “SPV”) in which the Company is the holder of all
outstanding obligations (other than ordinary course administrative expenses and
common equity interests) and (ii) the assets covered by such Liens consist
solely of the rights of the Company against the SPV; and (B) the SPV in
connection with the Structured Transaction which are subordinated to, and
exercisable only after, the Liens described in the preceding clause (A) and
which cover only the assets covered by the Liens described in said clause (A).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
any Borrower.
     “Support Agreement” means the Support Agreement dated as of November 30,
1984 between the Company and Funding, as amended and restated effective as of
that date on July 2, 1985.
     “Surplus Relief Reinsurance” means any transaction in which the Company or
any Subsidiary of the Company cedes business under a reinsurance agreement that
would be considered a “financing-type” reinsurance agreement as determined by
the independent certified public accountants of the Company in accordance with
principles published by the Financial Accounting Standards Board or the Second
Edition of the AICPA Audit Guide for Stock Life Insurance Companies (pp. 91-92),
as the same may be revised from time to time.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,
Amended and Restated
Five-Year Credit Agreement

17



--------------------------------------------------------------------------------



 



or annexes, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including penalties, interest and additions to tax.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the Borrowings when made, the issuance of Letters
of Credit when issued and the use of proceeds thereof.
     “Type” means (a) with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
Amended and Restated
Five-Year Credit Agreement

18



--------------------------------------------------------------------------------



 



     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP or SAP, as the case may be, as in effect from
time to time, applied in a manner consistent with that used in preparing the
Audited Financial Statements or Statutory Statements, as of and for the year
ended December 31, 2003, as applicable, except as otherwise specifically
prescribed herein.
     (b) If at any time any change in GAAP or SAP would affect the computation
of any requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such requirement to
preserve the original intent thereof in light of such change in GAAP or SAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP or SAP, as applicable, as in effect prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP or SAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.07 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof that occur without amendment as the result of the occurrence
of a date, the passage of time or the occurrence or nonoccurrence of an event,
as expressly set forth in such Letter of Credit or the Issuer Documents related
thereto, whether or not such maximum face amount is in effect at such time.
Amended and Restated
Five-Year Credit Agreement

19



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Commitment. Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
any Borrower or all Borrowers may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. The obligations
of the Borrowers to repay Loans and L/C Obligations shall be several, not joint.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon a Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of a Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Committed Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof.
Except as provided in Section 2.04(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) which Borrower is borrowing the
Committed Borrowing, (ii) whether a Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Committed Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Committed Loans to be borrowed,
converted or continued, (v) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If a Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Committed Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Committed
Amended and Restated
Five-Year Credit Agreement

20



--------------------------------------------------------------------------------



 



Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding Subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. As promptly as practicable, upon satisfaction
of the applicable conditions set forth in Section 5.02 (and, if such Borrowing
is the initial Credit Extension, Section 5.01), the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by a Borrower,
there are L/C Borrowings of such Borrower outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to such Borrower as provided
above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Committed Loan. During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Committed
Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Committed Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans of the same Type, there shall not at any one time be more than ten
Interest Periods in effect with respect to Committed Loans.
2.03 Bid Loans.
     (a) General. Subject to the terms and conditions set forth herein, each
Lender agrees that any Borrower or all Borrowers may from time to time request
the Lenders to submit offers to make loans (each such loan, a “Bid Loan”) to any
Borrower or all Borrowers prior to the Maturity Date pursuant to this
Section 2.03; provided, however, that after giving effect to any Bid Borrowing,
the Total Outstandings shall not exceed the Aggregate Commitments. There
Amended and Restated
Five-Year Credit Agreement

21



--------------------------------------------------------------------------------



 



shall not be more than ten different Interest Periods in effect with respect to
Bid Loans at any time.
     (b) Requesting Competitive Bids. Any Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) which Borrower
is delivering the Bid Request, (ii) the requested date of the Bid Borrowing
(which shall be a Business Day), (iii) the aggregate principal amount of Bid
Loans requested (which must be $10,000,000 or a whole multiple of $1,000,000 in
excess thereof), (iv) the Type of Bid Loans requested, and (v) the duration of
the Interest Period with respect thereto, and shall be signed by a Responsible
Officer of the applicable Borrower. No Bid Request shall contain a request for
(i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole and absolute discretion, no Borrower may submit a Bid Request if any
Borrower has submitted another Bid Request within the prior five Business Days.
     (c) Submitting Competitive Bids.
     (i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from any Borrower and the contents of such Bid Request.
     (ii) Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders in response
to such Bid Request. Each Competitive Bid shall specify (A) the proposed date of
the Bid Borrowing; (B) the principal amount of each Bid Loan for which such
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the Commitment of the bidding Lender, (y) must be
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (z) may not
exceed the principal amount of Bid Loans for which Competitive Bids were
requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate Bid
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Eurodollar Bid Margin with respect to each such
Eurodollar Margin Bid Loan and the Interest Period applicable thereto; and
(E) the identity of the bidding Lender.
     (iii) Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable
Amended and Restated
Five-Year Credit Agreement

22



--------------------------------------------------------------------------------



 



Bid Request, or (E) is otherwise not responsive to such Bid Request. Any Lender
may correct a Competitive Bid containing a manifest error by submitting a
corrected Competitive Bid (identified as such) not later than the applicable
time required for submission of Competitive Bids. Any such submission of a
corrected Competitive Bid shall constitute a revocation of the Competitive Bid
that contained the manifest error. The Administrative Agent may, but shall not
be required to, notify any Lender of any manifest error it detects in such
Lender’s Competitive Bid.
     (iv) Subject only to the provisions of Sections 3.02, 3.03 and 5.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
     (d) Notice to Borrower of Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurodollar Margin Bid Loans, the Administrative
Agent shall notify the applicable Borrower of the identity of each Lender that
has submitted a Competitive Bid that complies with Section 2.03(c) and of the
terms of the offers contained in each such Competitive Bid.
     (e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the applicable Borrower shall
notify the Administrative Agent of its acceptance or rejection of the offers
notified to it pursuant to Section 2.03(d). The applicable Borrower shall be
under no obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids. In the case of acceptance, such notice shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted. The applicable Borrower may accept any Competitive Bid in whole or in
part; provided that:
     (i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
     (ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and
     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period accepted,
beginning with the shortest Interest Period accepted.
     (f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the applicable Borrower, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender
Amended and Restated
Five-Year Credit Agreement

23



--------------------------------------------------------------------------------



 



in respect of such Interest Period, with such accepted amounts being rounded to
the nearest whole multiple of $1,000,000.
     (g) Notice to Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the applicable Borrower by the applicable time specified
in Section 2.03(e) shall be deemed rejected.
     (h) Notice of Eurodollar Base Rate. If any Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Administrative Agent shall determine the
Eurodollar Base Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the applicable Borrower and the Lenders that
will be participating in such Bid Borrowing of such Eurodollar Base Rate.
     (i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the applicable Borrower shall make the amount of its Bid Loan(s) available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 (noon) on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 5.02, the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent.
     (j) Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
     2.04 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of any Borrower or its Subsidiaries and to
amend or extend Letters of Credit previously issued by it in accordance with
Subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of any Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a
Amended and Restated
Five-Year Credit Agreement

24



--------------------------------------------------------------------------------



 



representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be governed by
the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
        (A) subject to Section 2.04(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
        (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
        (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
        (B) the issuance of such Letter of Credit would violate any Laws;
        (C) after the issuance of such Letter of Credit, more than thirty
Letters of Credit would be outstanding unless the Borrowers and the Required
Lenders otherwise agree;
        (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
        (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
        (F) a default of any Lender’s obligations to fund under Section 2.04(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C
Amended and Restated
Five-Year Credit Agreement

25



--------------------------------------------------------------------------------



 



Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower, and, if a Subsidiary (which shall be a
Subsidiary other than the Company) is an Applicant, such Subsidiary has
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Borrower and, if a Subsidiary is an
Applicant, such Subsidiary. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least five Business Days prior to the proposed issuance date or date of
amendment (or such shorter time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion), as the case may
be. In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) who is the Applicant, and if the Applicant is not a
Borrower, which Borrower is the Co-Applicant; (B) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (C) the amount
thereof; (D) the expiry date thereof; (E) the name and address of the
beneficiary thereof; (F) the documents to be presented by such beneficiary in
case of any drawing thereunder; (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (H) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(w) the Letter of Credit to be amended; (x) the proposed date of amendment
thereof (which shall be a Business Day); (y) the nature of the proposed
amendment; and (z) such other matters as the L/C Issuer may reasonably require.
Additionally, the Applicant shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Applicant and, if applicable, the Co-Applicant and, if not,
the L/C Issuer will provide the Administrative Agent with a copy thereof. Unless
the L/C Issuer has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one
Amended and Restated
Five-Year Credit Agreement

26



--------------------------------------------------------------------------------



 



Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.
     (iii) If an Applicant so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Applicant (or, if applicable, the Co-Applicant)
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.04(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 are not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment. Within 15 days after the end of each calendar month, the
Administrative Agent will deliver to each of the Lenders and the Borrowers a
written report of Letters of Credit that have been issued, Letters of Credit
that have been amended, Letters of Credit that have expired, Auto-Extension
Letters of Credit that have been automatically extended, and drawings that have
been made under Letters of Credit, in each case during such calendar month.
Amended and Restated
Five-Year Credit Agreement

27



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof and of the date (the
“Honor Date”) on which the L/C Issuer anticipates that payment of such drawing
will be made. Not later than 11:00 a.m. on the Honor Date, the applicable
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the applicable Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata
Share thereof. In such event, the applicable Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. Each deemed Committed Borrowing made pursuant to this
Section 2.04(c)(i) shall be deemed to be a reimbursement of the related drawing
under a Letter of Credit.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.04(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.
     (iv) Until a Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
Amended and Restated
Five-Year Credit Agreement

28



--------------------------------------------------------------------------------



 



     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower, any other Applicant or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the applicable Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
Amended and Restated
Five-Year Credit Agreement

29



--------------------------------------------------------------------------------



 



     (e) Obligations Absolute. The obligation of the applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.
     Each Borrower and any other Applicant shall promptly examine a copy of each
Letter of Credit and each amendment thereto requested by such Borrower and such
Applicant that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s or such Applicant’s instructions or other
irregularity, such Borrower or such Applicant will notify the L/C Issuer as
promptly as practicable. No Letter of Credit will be amended without written
approval of the applicable Borrower and the L/C Issuer. Such Borrower and such
Applicant shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as
Amended and Restated
Five-Year Credit Agreement

30



--------------------------------------------------------------------------------



 



applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Borrower and any other Applicant hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.04(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the applicable Borrower and any
other Applicant may have a claim against the L/C Issuer, and the L/C Issuer may
be liable to such Borrower and such Applicant, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower or such Applicant which such Borrower or such
Applicant proves were caused primarily by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the applicable Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.04,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing
delivered by such Borrower as Cash Collateral. Cash Collateral shall be
maintained in a blocked, non-interest bearing deposit account at Bank of
America.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each.
Amended and Restated
Five-Year Credit Agreement

31



--------------------------------------------------------------------------------



 



     (i) Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued for the account of such Borrower (whether as the Applicant or the
Co-Applicant) equal to the Applicable Rate (converted to a daily rate) times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit).
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (converted to a daily rate) with respect to each Letter of Credit
with respect to which it is the Applicant or the Co-Applicant in the amount
specified in the Fee Letter, payable on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit). Such fronting fee shall
be computed on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, each Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to each Letter of Credit for which such
Borrower is the Applicant or Co-Applicant as from time to time in effect.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower which is
the Co-Applicant with respect to such Letter of Credit shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of its Subsidiaries inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the businesses
of such Subsidiaries.
     2.05 Prepayments.
     (a) Any Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate
Amended and Restated
Five-Year Credit Agreement

32



--------------------------------------------------------------------------------



 



Committed Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Committed Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by any
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares.
     (b) No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that no Borrower shall be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
     (d) Upon the occurrence of a Change in Control, each Borrower agrees that
if requested by the Administrative Agent (acting at the request of the Required
Lenders) such Borrower will promptly prepay its Loans, together with accrued
interest and will promptly Cash Collateralize its L/C Obligations; provided that
no prepayment of any Bid Loan shall be made without the prior consent of the
Lender thereof. Upon such prepayment, the Aggregate Commitments and the
Commitment of each Lender shall automatically terminate.
     2.06 Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments and this
Agreement, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
Amended and Restated
Five-Year Credit Agreement

33



--------------------------------------------------------------------------------



 



     2.07 Repayment of Loans.
     (a) Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of its Committed Loans outstanding on such date.
     (b) Each Borrower shall repay each of its Bid Loans on the last day of the
Interest Period in respect thereof.
     2.08 Interest.
     (a) Subject to the provisions of Subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Eurodollar Base Rate for such Interest Period plus (or
minus) the Eurodollar Bid Margin, or at the Absolute Rate for such Interest
Period, as the case may be.
     (b)   (i) If any amount of principal of any Loan is not paid when due
without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (after any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, each Borrower shall pay interest on the principal amount of all its
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Amended and Restated
Five-Year Credit Agreement

34



--------------------------------------------------------------------------------



 



     2.09 Fees. In addition to certain fees described in Subsections (i) and
(j) of Section 2.04:
     (a) Facility Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a facility fee equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Committed Loans or
L/C Obligations remain outstanding), including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
     (b) Utilization Fee. Each Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share, a
utilization fee equal to the Applicable Rate (converted to a daily rate) times
the Total Outstandings with respect to Loans made to it and L/C Obligations with
respect to Letters of Credit for which it was the Applicant or Co-Applicant for
each day that the Total Outstandings of all Loans and L/C Obligations exceed 50%
of the actual daily amount of the Aggregate Commitments then in effect (or, if
terminated, in effect immediately prior to such termination). The utilization
fee shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date and on the Maturity Date (and, if applicable,
thereafter on demand). The utilization fee shall be calculated quarterly in
arrears and if there is any change in the Applicable Rate during any quarter,
the daily amount shall be computed and multiplied by the Applicable Rate for
each period during which such Applicable Rate was in effect. The utilization fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article V is not met.
     (c) Other Fees. (i) The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) Upfront Fees. The Borrowers shall pay to the Administrative Agent for
the benefit of the Lenders the upfront fees set forth in the Fee Letters in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is
Amended and Restated
Five-Year Credit Agreement

35



--------------------------------------------------------------------------------



 



made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.12 Payments Generally.
     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:30 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:30 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
     (c) Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder (or, in the case of a Borrowing of Base Rate
Loans, 12:30 p.m. on the date of such Borrowing), that
Amended and Restated
Five-Year Credit Agreement

36



--------------------------------------------------------------------------------



 



such Borrower or such Lender, as the case may be, will not make such payment,
the Administrative Agent may assume that such Borrower or such Lender, as the
case may be, has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in immediately available funds, then:
     (i) if such Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to such Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan or Bid Loan, as the
case may be, included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon such Borrower, and such
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent, any Lender or any Borrower
or Applicant may have against any other Lender as a result of any default by
such Lender hereunder.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this Subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to any Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit are several and not joint. The failure
of any Lender to make any Committed Loan or to fund any such participation on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
purchase its participation.
Amended and Restated
Five-Year Credit Agreement

37



--------------------------------------------------------------------------------



 



     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them and/or such subparticipations in the
participations in L/C Obligations held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Committed Loans or such participations, as the case may be, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by or on account of any obligation of each
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
Amended and Restated
Five-Year Credit Agreement

38



--------------------------------------------------------------------------------



 



     (b) In addition, each Borrower shall pay any Other Taxes not paid pursuant
to Section 3.01(a)(iii) to the relevant Governmental Authority in accordance
with applicable law.
     (c) Each Borrower shall indemnify the Administrative Agent and each Lender
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest, additions to tax and reasonable expenses
arising therefrom or with respect thereto; provided, that such Borrower shall
not be obligated to make a payment pursuant to this Section 3.01 in respect of
penalties, interest and additions to tax attributable to any Indemnified Taxes
or Other Taxes, if (i) such penalties, interest and additions to tax are
attributable to the failure of the Administrative Agent or such Lender, as the
case may be, to pay amounts paid to the Administrative Agent or such Lender by
such Borrower (for Indemnified Taxes or Other Taxes) to the relevant
Governmental Authority within thirty (30) days after receipt of such payment
from such Borrower or (ii) such penalties, interest and additions to tax are
attributable to the gross negligence or willful misconduct of the Administrative
Agent or such Lender, as the case may be. Within 90 days after the
Administrative Agent or such Lender learns of the imposition of Indemnified
Taxes or Other Taxes, such Person shall give notice to the relevant Borrower of
the payment by the Administrative Agent or such Lender, as the case may be, of
such Indemnified Taxes or Other Taxes, and of the assertion by any Governmental
Authority that such Indemnified Taxes or Other Taxes are due and payable, but
the failure to give such notice shall not affect such Borrower’s obligations
hereunder to reimburse the Administrative Agent and such Lender for such
Indemnified Taxes or Other Taxes, except that such Borrower shall not be liable
for penalties, interest and other liabilities accrued or incurred after such
90 day period until such time as it receives the notice contemplated above,
after which time it shall be liable for penalties, interest and other
liabilities accrued or incurred prior to or during such 90 day period and
accrued or incurred after such receipt. Such Borrower shall not be liable for
any penalties, interest and other liabilities with respect to such Indemnified
Taxes or Other Taxes to the extent it has reimbursed the amount thereof to the
Administrative Agent or such Lender, as the case may be. A certificate as to the
amount of such payment or liability delivered to the relevant Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
     (d) Within 30 days after any payment of Indemnified Taxes or Other Taxes by
the relevant Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Each Foreign Lender, before it signs and delivers this Agreement if
listed on the signature pages hereof, and before it becomes a Lender in the case
of each other Foreign Lender, shall provide such Borrower and the Administrative
Agent either (i) two accurate, complete and signed originals of either (x) U.S.
Internal Revenue Service Form W-8ECI or any successor form, or (y) U.S. Internal
Revenue Service Form W-8BEN or U.S. Internal Revenue Service Form W-8IMY, or any
successor form, in each case, indicating that such Lender is on the date of
delivery thereof entitled to receive payments of interest hereunder free from,
or subject to a
Amended and Restated
Five-Year Credit Agreement

39



--------------------------------------------------------------------------------



 



reduced rate of withholding of United States Federal income tax or (ii) in the
case of such a Lender that is entitled to claim exemption from withholding of
United States Federal income tax under Section 871(h) or Section 881(c) of the
Code with respect to payments of “portfolio interest”, (x) a certificate to the
effect that such Lender is (A) not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) not a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (C) not a
controlled foreign corporation related to any Borrower within the meaning of
Section 881(c)(3)(C) of the Code and (y) two accurate, complete and signed
copies of U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue
Service Form W-81MY, or any successor Form. To the extent permitted or required
by applicable law, from time to time thereafter, at the request of any Borrower,
each Foreign Lender shall deliver renewals or additional copies of such forms
(or successor forms) on or before the date that such form expires or becomes
obsolete. Upon the written request of a Borrower to the Administrative Agent and
any Lender which is not a Foreign Lender, such Lender shall provide such
Borrower and the Administrative Agent with two accurate, complete and signed
originals of the U.S. Internal Revenue Service Form W-9.
     (f) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 3.01.
     (g) If the U.S. Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this paragraph (g), together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent). The
obligations of the Lenders under this paragraph (g) shall survive the payment of
the Loans and termination of this Agreement.
     (h) If the Administrative Agent or any Lender determines, in its good faith
judgment, that it has actually received or realized any refund of tax or any
reduction of its tax liabilities or otherwise recovered any amount in connection
with any deduction or withholding or payment of any additional amount by any
Borrower pursuant to Section 3.04 or this Section 3.01, such Person shall
reimburse such Borrower within 60 days in an amount equal to the net benefit,
after tax, and net of all reasonable out-of-pocket expenses incurred by such
Person in connection with such refund, reduction or recovery; provided, that
nothing in this paragraph (h) shall require any Person to make available its tax
returns (or any other information relating to its taxes which it deems to be
confidential). In the event that the reimbursement described in the preceding
sentence is determined to have been paid to any Borrower in error, such Borrower
shall return such amount to the applicable Person within 60 days of when such
Person is required to repay such refund of tax or is not entitled to such
reduction of, or credit against, its tax liabilities. If the Administrative
Agent or any Lender shall become aware that it is entitled to receive a refund
or direct credit in respect of Indemnified Taxes or Other Taxes as to which it
has been indemnified
Amended and Restated
Five-Year Credit Agreement

40



--------------------------------------------------------------------------------



 



by any Borrower or with respect to which any Borrower has paid additional
amounts, it shall promptly notify such Borrower of the availability of such
refund or direct credit and shall, within 30 days after receipt of a request for
such by such Borrower (whether as a result of notification that it has made of
such to such Borrower or otherwise), make a claim to such Governmental Authority
for such refund or direct credit and contest such Indemnified Taxes, Other Taxes
or liabilities if (i) such Borrower has agreed in writing to pay all of such
Lender’s or Administrative Agent’s reasonable out-of-pocket costs and expenses
relating to such claim or contest, (ii) such Lender or the Administrative Agent
determines, in its good faith judgment, that it would not be materially
disadvantaged or prejudiced as a result of such claim or contest (it being
understood that the mere existence of fees, charges, costs or expenses that such
Borrower has offered to and agreed to pay on behalf of such Lender or the
Administrative Agent shall not be deemed to be materially disadvantageous to
such person) and (iii) such Borrower furnishes, upon request of such Lender or
the Administrative Agent, an opinion of tax counsel (such opinion and such
counsel to be reasonably acceptable to such Lender or the Administrative Agent)
to the effect that such Indemnified Taxes or Other Taxes were wrongly or
illegally imposed.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the applicable
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Committed Loans shall be suspended until such Lender notifies
the Administrative Agent and such Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all its Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Committed Loan, or that the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate
Committed Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, any Borrower may revoke any pending request by it for a
Borrowing of, conversion to or continuation of Eurodollar Rate Committed Loans
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
Amended and Restated
Five-Year Credit Agreement

41



--------------------------------------------------------------------------------



 



     3.04 Increased Cost and Reduced Return; Capital Adequacy.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation by any Governmental Authority of any Law, or
such Lender’s compliance with any request, guideline or directive of any
Governmental Authority made or issued after the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized,
in which its principal office is located or has its Lending Office (or in the
case of a jurisdiction (or any political subdivision thereof) that imposes taxes
on the basis of management or control or other concept or principal of
residence, the jurisdiction (or any political subdivision thereof) in which such
Lender is so resident), and (iii) reserve requirements utilized, as to
Eurodollar Rate Committed Loans, in the determination of the Eurodollar Rate),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the applicable Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation by any
Governmental Authority thereof, or compliance by such Lender (or its Lending
Office) with any request, guideline or directive of any Governmental Authority
made or issued after the date hereof, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
jointly and severally pay to such Lender such additional amounts as will
compensate such Lender for such reduction.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) except as a result of circumstances set forth in Section 3.02, any
continuation, conversion, payment or prepayment of any Loan to it other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 10.15;
Amended and Restated
Five-Year Credit Agreement

42



--------------------------------------------------------------------------------



 



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Committed Loan was in
fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the basis for such claim
and a calculation of the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrowers may replace such Lender in accordance with Section 10.15.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     On April 23, 2004 and on the date of each Borrowing or L/C Credit Extension
made under the Original Agreement, each Borrower made the representations and
warranties set forth in Article IV of the Original Agreement. As provided in the
last sentence of Section 5.02 of this Agreement, on the date of each Borrowing
or L/C Credit Extension made under this Agreement, each Borrower represents and
warrants to the Lenders, as to itself and its Subsidiaries, as applicable, that:
     4.01 Organization; Powers. MetLife and each of its Material Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
     4.02 Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Support Agreement has been
duly executed and delivered by and constitutes a legal, valid and binding
obligation of the Company and Funding, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization,
Amended and Restated
Five-Year Credit Agreement

43



--------------------------------------------------------------------------------



 



moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     4.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by laws or other organizational documents of any
Borrower or any order of any Governmental Authority, and (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or its assets, or give rise to a right thereunder to require
any payment to be made by any Borrower.
     4.04 Financial Condition; No Material Adverse Change.
     (a) MetLife has heretofore furnished to the Lenders its audited
consolidated balance sheet and statements of earnings, equity and cash flows as
of and for the fiscal year ended December 31, 2003, reported on by independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
MetLife and its Consolidated Subsidiaries, as of the date thereof and for such
fiscal year, in accordance with GAAP.
     (b) MetLife has heretofore furnished to each of the Lenders the annual
Statutory Statement of the Company as at and for the year ended December 31,
2003, as filed with the Applicable Insurance Regulatory Authority. Such
Statutory Statement presents fairly, in all material respects, the financial
position and results of operations of the Company, as of the date thereof and
for such year, in accordance with SAP.
     (c) Since December 31, 2003, there has been no material adverse change in
the business, assets, property or condition (financial or otherwise) of MetLife
and its Subsidiaries taken as a whole from that set forth in the respective
financial statements referred to in Sections 4.04(a) and 4.04(b).
     4.05 Properties.
     (a) MetLife and each of its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for defects in title that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Change.
     (b) MetLife and each of its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by MetLife and its
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Change.
     4.06 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting MetLife or any of its Material Subsidiaries
(i) as to which there would reasonably be expected to be an adverse
determination and that, if adversely determined, would
Amended and Restated
Five-Year Credit Agreement

44



--------------------------------------------------------------------------------



 



reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Change, neither MetLife nor any of its Material
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
     4.07 Compliance with Laws and Agreements. Each of MetLife and its Material
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change. No Default has occurred and is
continuing.
     4.08 Investment and Holding Company Status. Neither MetLife nor any of its
Material Subsidiaries (other than Funding) is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, and
Funding is an “investment company” as defined in such Act that is exempt from
all of the provisions of such Act. Neither MetLife nor any of its Material
Subsidiaries is a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.
     4.09 Taxes. Each of MetLife and its Subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which MetLife or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Change.
     4.10 ERISA. Each Plan and, to the knowledge of MetLife, each Multiemployer
Plan, is in compliance in all material respects with, and has been administered
in all material respects in compliance with, the applicable provisions of ERISA,
the Code and any other Federal or State law, and no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Change.
     4.11 Disclosure. None of the reports, financial statements, certificates or
other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
     4.12 Margin Stock. No part of the proceeds of any Loan hereunder will be
used, whether directly or indirectly, for any purpose that entails a violation
of Regulations U and X of
Amended and Restated
Five-Year Credit Agreement

45



--------------------------------------------------------------------------------



 



the FRB. Not more than 25% of the value (as determined by any reasonable method)
of the assets of any of the Borrowers is represented by Margin Stock.
ARTICLE V.
CONDITIONS TO CREDIT EXTENSIONS
     5.01 Closing Date. The obligations of the Lenders to make Loans and of the
L/C Issuer to issue Letters of Credit under the Original Agreement became
effective on the date on which each of the conditions set forth in Section 5.01
of the Original Agreement were satisfied (or waived in accordance with
Section 10.01 of the Original Agreement). The Administrative Agent notified the
Borrowers and the Lenders of the Closing Date (which occurred on April 23,
2004), and such notice was conclusive and binding.
     5.02 Each Credit Event. The obligation of each Lender to make a Loan on the
occasion of any Borrowing or of the L/C Issuer to make any L/C Credit Extension,
in either case on or after the date of the effectiveness of this Agreement, is
subject to the satisfaction of the following conditions:
     (a) The conditions set forth in Section 5.03 shall have been satisfied.
     (b) The representations and warranties of each of the Borrowers set forth
in this Agreement (other than, after the Closing Date, in Section 4.04(c) and in
Section 4.06(b)) shall be true and correct on and as of the date of such
Borrowing or L/C Credit Extension.
     (c) At the time of and immediately after giving effect to such Borrowing or
L/C Credit Extension, no Default shall have occurred and be continuing.
     (d) At the time of and immediately after giving effect to such Borrowing or
L/C Credit Extension, no default or event or condition which constitutes a
default or which upon notice, lapse of time or both would, unless cured or
waived, become a default shall have occurred and be continuing under the Support
Agreement.
     (e) The applicable Borrower is authorized to perform its obligations in
respect of the proposed Borrowing or L/C Credit Extension.
Each Borrowing or L/C Credit Extension shall be deemed to constitute a
representation and warranty by each Borrower on the date thereof as to the
matters specified in paragraphs (b), (c) and (d) of this Section.
     5.03 Effectiveness of Amendment and Restatement. This amendment and
restatement of the Original Agreement shall be effective when:
     (a) The Administrative Agent (or its counsel) shall have received from the
Borrowers, the Required Lenders, the Syndication Agent and the Administrative
Agent either (i) a counterpart of this Agreement signed on behalf of each such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that each such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received an opinion or opinions,
addressed to it and the Lenders and dated the date of the effectiveness of this
Agreement, of counsel to the
Amended and Restated
Five-Year Credit Agreement

46



--------------------------------------------------------------------------------



 



Borrowers with respect to such matters as the Administrative Agent or its
counsel may reasonably request. The Borrowers request such counsel to deliver
such opinion or opinions.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent, its counsel or any Lender may
reasonably request relating to the organization, existence and good standing of
each of the Borrowers, the authorization of the Transactions and any other legal
matters relating to each of the Borrowers, the Original Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) The Administrative Agent shall have received assurances reasonably
satisfactory to it that (i) the Company Letters of Credit have expired or have
been cancelled or terminated and are no longer outstanding, (ii) the Company has
paid all amounts owing by it under the Original Agreement on or prior to the
date of the effectiveness of this Agreement and (iii) the Company has ceased to
be a party to the Original Agreement or any other Loan Document and has no
further rights or obligations under the Original Agreement, this Agreement or
any other Loan Document.
The Administrative Agent shall notify the Borrowers and the Lenders of the
effectiveness of this Agreement and such notice shall be conclusive and binding.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     Until the Commitments and all Letters of Credit have expired or been
terminated and the principal of and interest on each Loan and each L/C Borrowing
and all fees payable hereunder shall have been paid in full, each Borrower
covenants and agrees with the Lenders that:
     6.01 Financial Statements and Other Information. MetLife will furnish to
the Administrative Agent and each Lender:
     (a) (i) as soon as available, but not later than 75 days (or in the case of
fiscal years ending on or after December 15, 2006, 60 days or such other period
as may be prescribed under the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder) after the end of each fiscal
year of MetLife, copies of MetLife’s annual report on Form 10-K as filed with
the SEC for such fiscal year; and (ii) as soon as available, but not later than
40 days (or such other period as may be prescribed under the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the SEC thereunder)
after the end of each of the first three fiscal quarters of each fiscal year of
MetLife, copies of MetLife’s quarterly report on Form 10-Q as filed with the SEC
for such fiscal quarter, in each case certified by an appropriate Financial
Officer as being the complete and correct copies of the statements on such forms
furnished by MetLife to the SEC, it being understood that, in each case, the
Administrative Agent shall be entitled to rely on any certification pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002, as amended, by the chief
financial officer of MetLife that accompanies such annual and quarterly reports;
     (b) concurrently with any delivery of financial statements under clause
(a) above or (except as to clause (ii) of this paragraph (b)) clause (c) or
(d) below, a certificate of a Financial Officer of MetLife (i) certifying as to
whether a Default has
Amended and Restated
Five-Year Credit Agreement

47



--------------------------------------------------------------------------------



 



occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 7.04 and
7.05 and (iii) stating whether any change in GAAP or SAP, as the case may be, or
in the application thereof has occurred since the date of the most recently
delivered financial statements and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;
     (c) within five days after filing with the Applicable Insurance Regulatory
Authority and in any event within 60 days after the end of each year, the annual
Statutory Statement of the Company for such year, certified by one of its
Financial Officers as presenting fairly in all material respects the financial
position of the Company for such year in accordance with SAP;
     (d) within five days after filing with the Applicable Insurance Regulatory
Authority and in any event within 60 days after the end of each of the first
three quarterly periods of each year, the quarterly Statutory Statement of the
Company for such period, certified by one of its Financial Officers as
presenting fairly in all material respects the financial position of the Company
for such period in accordance with SAP;
     (e) within five days after any change in a Debt Rating for a Borrower,
notice of such change; and
     (f) within ten days after knowledge of the occurrence of any ERISA Event, a
description of such ERISA Event; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of MetLife or
any of its Material Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
     Documents required to be delivered pursuant to Section 4.04 or Section 6.01
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: the Borrowers shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrowers shall be required to provide paper
copies of the certificate required by Section 6.01(b) to the Administrative
Agent. Except for such certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Amended and Restated
Five-Year Credit Agreement

48



--------------------------------------------------------------------------------



 



     6.02 Notices of Defaults. The Borrowers will furnish to the Administrative
Agent and each Lender prompt written notice of the occurrence of any Default.
Each such notice shall be accompanied by a statement of a Financial Officer or
other executive officer of MetLife setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     6.03 Existence; Conduct of Business. MetLife will, and will cause each of
its Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, other than those whose loss, in each case, would not reasonably be
expected to result in a Material Adverse Change; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 7.02.
     6.04 Payment of Obligations. MetLife will, and will cause each of its
Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Change, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) MetLife
or such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Change.
     6.05 Maintenance of Properties; Insurance. MetLife will, and will cause
each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies of similar size engaged in the same
or similar businesses operating in the same or similar locations.
     6.06 Books and Records; Inspection Rights. MetLife will, and will cause
each of its Material Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. MetLife will, and will cause each of
its Material Subsidiaries to, permit any representative designated by the
Administrative Agent (and, if a Default shall have occurred and be continuing,
any representatives reasonably designated by any Lender), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition
(insofar as they relate to this Agreement) with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
     6.07 Compliance with Laws. MetLife will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.
     6.08 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes (including the back-up of commercial paper) of
MetLife and its Subsidiaries in the ordinary course of business; provided that
no part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulations U and X of
the FRB; provided further that no part of the proceeds of any Loan will be used,
whether directly or indirectly, to acquire the capital stock or business of any
other Person without the
Amended and Restated
Five-Year Credit Agreement

49



--------------------------------------------------------------------------------



 



consent of such Person; and provided further that neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any such
proceeds.
     6.09 Support Agreement. Funding will, and MetLife will cause the Company
to, (a) maintain the Support Agreement in full force and effect, and comply with
the provisions thereof, and (b) not modify, supplement or waive any of its
provisions without the prior consent of the Administrative Agent (with the
approval of the Required Lenders); provided that any modification, supplement or
waiver that reduces or impairs the support provided to Funding shall require the
approval of all Lenders.
ARTICLE VII.
NEGATIVE COVENANTS
     Until the Commitments and all Letters of Credit have expired or terminated
and the principal of and interest on each Loan and each L/C Borrowing and all
fees payable hereunder have been paid in full, each Borrower covenants and
agrees with the Lenders that:
     7.01 Liens. None of the Borrowers will, and MetLife will not permit the
Company to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) any Lien existing on any property or asset prior to the acquisition
thereof by such Borrower or the Company, as the case may be; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition, (ii) such Lien shall not apply to any other property or assets of
such Borrower or the Company, as the case may be, and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition;
     (c) Liens on assets acquired, constructed or improved by such Borrower or
the Company, as the case may be; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such assets, and (iii) such Liens shall not apply to any other
property or assets of such Borrower or the Company, as the case may be;
     (d) Liens on any property or assets of any Person existing at the time such
Person is merged or consolidated with or into such Borrower or the Company, as
the case may be, and not created in contemplation of such event;
     (e) Liens on any real property securing Indebtedness in respect of which
(i) the recourse of the holder of such Indebtedness (whether direct or indirect
and whether contingent or otherwise) under the instrument creating the Lien or
providing for the Indebtedness secured by the Lien is limited to such real
property directly securing such Indebtedness and (ii) such holder may not under
the instrument creating the Lien or providing for the Indebtedness secured by
the Lien collect by levy of execution or otherwise against assets or property of
such Borrower or the Company, as the case may be (other than such real property
directly securing such Indebtedness) if such Borrower or the Company, as the
case may be, fails to pay such Indebtedness when due
Amended and Restated
Five-Year Credit Agreement

50



--------------------------------------------------------------------------------



 



and such holder obtains a judgment with respect thereto, except for recourse
obligations that are customary in “non-recourse” real estate transactions;
     (f) Liens arising out of Securities Transactions entered into in the
ordinary course of business and on ordinary business terms;
     (g) Structured Transaction Liens;
     (h) Liens arising out of Asset Securitizations;
     (i) Liens on Separate Accounts Assets;
     (j) Liens arising out of any real estate sale/leaseback transactions;
     (k) Liens arising in connection with Swap Contracts;
     (l) Liens on securities owned by such Borrower or the Company, as the case
may be, which are pledged to the Federal Home Loan Bank Board (the “FHLBB”) to
secure loans made by the FHLBB to such Borrower or the Company, as the case may
be, in the ordinary course of business and on ordinary business terms;
     (m) Liens on securities owned by, or obligations owed to, such Borrower or
the Company, as the case may be, that directly or indirectly secure funding
agreements issued by MetLife or any Subsidiary of MetLife (each, a “MetLife
Entity”), which funding agreements directly or indirectly secure, or provide
for, the repayment of amounts that a MetLife Entity has received from the
proceeds of securities issued by a special-purpose vehicle formed for the
purpose of issuing such securities; provided that at the time of issuance such
securities had a rating by a nationally recognized rating agency higher than
that which unsecured long-term debt securities issued by the MetLife Entity that
is the issuer of the applicable funding agreement would have had;
     (n) Liens not otherwise permitted by this Section 7.01 arising in the
ordinary course of the business of such Borrower or the Company, as the case may
be, that do not secure any Indebtedness; provided that the obligations secured
by such Liens shall not exceed $3,000,000,000 at any one time outstanding;
     (o) Liens not otherwise permitted by this Section 7.01; provided that the
aggregate principal amount of the Indebtedness secured by such Liens shall not
exceed $4,000,000,000 at any one time outstanding; and
     (p) any extension, renewal or replacement of the foregoing; provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or assets (other than a substitution of like assets) unless such
additional Indebtedness or assets would have been permitted in connection with
the original creation, incurrence or assumption of such Lien.
     7.02 Fundamental Changes.
     (a) No Borrower will, and MetLife will not permit the Company to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with
Amended and Restated
Five-Year Credit Agreement

51



--------------------------------------------------------------------------------



 



it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets (excluding
(i) assets sold or disposed of in the ordinary course of business or
(ii) between or among MetLife and its direct and indirect wholly-owned
Subsidiaries), or (in the case of MetLife) all or any substantial part of the
stock of Funding or the Company (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve; provided, however, that all or a
substantial part of the stock of Funding may be transferred so long as it
remains directly or indirectly held by MetLife; and provided further, that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (A) any Subsidiary of a Borrower or the Company,
as the case may be, may merge into such Borrower or the Company, as the case may
be, in a transaction in which such Borrower or the Company, as the case may be,
is the surviving corporation, (B) Funding may sell, transfer, lease or otherwise
dispose of its assets to MetLife or the Company, including via liquidation, so
long as MetLife or the Company expressly assumes the obligations of Funding
hereunder and under any promissory notes issued hereunder, and (C) a Borrower or
the Company, as the case may be, may merge or consolidate with any other Person
if such Borrower or the Company, as the case may be, is the surviving
corporation.
     (b) MetLife will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than (i) businesses of
the type conducted by MetLife or any of its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto or
(ii) businesses financial in nature.
     7.03 Transactions with Affiliates. MetLife will not, and will not permit
any of its Material Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions (other than service
arrangements) with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to MetLife or
such Material Subsidiary than could be obtained on an arm’s length basis from
unrelated third parties, and (b) transactions between or among MetLife and its
direct or indirect Subsidiaries.
     7.04 Adjusted Statutory Surplus. MetLife will not permit the Adjusted
Statutory Surplus of the Company, calculated as of the last day of each fiscal
quarter of the Company, to be less than $7,750,000,000.
     7.05 Consolidated Net Worth. MetLife will not permit its Consolidated Net
Worth, calculated as of the last day of each fiscal quarter, to be less than
$15,000,000,000.
ARTICLE VIII.
EVENTS OF DEFAULT
     8.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
     (a) any Borrower shall fail to pay any principal of any Loan made to it
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise or shall fail to
reimburse any drawing under any Letter of Credit as to which it was the
Applicant or the Co-Applicant when and as due;
     (b) any Borrower shall fail to pay any interest on any Loan made to it or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under
Amended and Restated
Five-Year Credit Agreement

52



--------------------------------------------------------------------------------



 



this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
MetLife or any of its Material Subsidiaries in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
     (d) (i) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.01, 6.02 or 6.06, and such failure
shall continue unremedied for a period of five Business Days after notice
thereof from the Administrative Agent to the relevant Borrower (which notice
will be given at the request of any Lender); or (ii) any Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 6.03 or 6.09 or in Article VII;
     (e) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
relevant Borrower (which notice will be given at the request of any Lender);
     (f) MetLife or any of its Material Subsidiaries shall fail to make payments
(whether of principal or interest and regardless of amount) on Material
Indebtedness, when and as the same shall become due and payable;
     (g) any event or condition occurs that results in Material Indebtedness
becoming due prior to the scheduled maturity of such Material Indebtedness or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of Material Indebtedness or any trustee or agent
on its or their behalf to cause Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of MetLife or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for MetLife or any or its Material Subsidiaries
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;
     (i) MetLife or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Laws now or hereafter in effect,
(ii) consent to the institution of, or fail to contest
Amended and Restated
Five-Year Credit Agreement

53



--------------------------------------------------------------------------------



 



in a timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
MetLife or any or its Material Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
     (j) MetLife or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $300,000,000 (or its equivalent in any other currency) shall be
rendered against MetLife, any Material Subsidiary of MetLife or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed; or
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of MetLife and its Material
Subsidiaries in an aggregate amount exceeding $200,000,000 in any year.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, with notice to the Borrowers, take any or all
of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that each Borrower Cash Collateralize its L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to any Borrower and
any obligation of the L/C Issuer to make L/C Credit Extensions to the Borrowers
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
Amended and Restated
Five-Year Credit Agreement

54



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations of any Borrower shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of such Borrower’s Obligations
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
     Second, to payment of that portion of such Borrower’s Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of such Borrower’s Obligations
constituting accrued Letter of Credit Fees and unpaid interest on the Loans and
L/C Borrowings, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of such Borrower’s Obligations
constituting unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of such Borrower’s L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to such Borrower or as otherwise required by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or
Amended and Restated
Five-Year Credit Agreement

55



--------------------------------------------------------------------------------



 



Participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
     (b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible to the Lenders for the
negligence or misconduct of any agent or attorney-in-fact selected by the
Administrative Agent in good faith after due inquiry.
     9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and
Amended and Restated
Five-Year Credit Agreement

56



--------------------------------------------------------------------------------



 



statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 5.03, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed date of the effectiveness of this
Agreement specifying its objection thereto.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action
Amended and Restated
Five-Year Credit Agreement

57



--------------------------------------------------------------------------------



 



under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
     9.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that (a) no Lender shall be liable for the payment to any Agent-Related Person
of any portion of such Indemnified Liabilities to the extent determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct, provided, however, that no action taken in accordance with the
express directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section, and (b) no Lender
shall be liable for the payment of any portion of an Indemnified Liability
pursuant to this Section unless such Indemnified Liability was incurred by the
Administrative Agent in its capacity as such or by another Agent-Related Person
acting for the Administrative Agent in such capacity. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.
     9.08 Administrative Agent in its Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.
Amended and Restated
Five-Year Credit Agreement

58



--------------------------------------------------------------------------------



 



     9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers;
provided that any such notice of resignation by Bank of America shall also
constitute its notice of resignation as L/C Issuer. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which successor
administrative agent shall be consented to by the Borrowers at all times other
than during the existence of an Event of Default (which consent of the Borrowers
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder and the receipt of any necessary approvals from the
beneficiaries of any Letters of Credit and from insurance regulatory
authorities, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and L/C Issuer, the respective terms “Administrative Agent” and “L/C
Issuer” shall mean such successor administrative agent and Letter of Credit
issuer, the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring L/C Issuer’s rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring L/C Issuer or any other Lender, other than
the obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above; provided,
however, that the retiring Administrative Agent shall remain the L/C Issuer.
     9.10 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i) and (j), 2.09 and 10.05)
allowed in such judicial proceeding; and
Amended and Restated
Five-Year Credit Agreement

59



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     9.11 Other Agents; Joint Lead Arrangers and Book Managers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” or “arranger,”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 5.01 without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or
Amended and Restated
Five-Year Credit Agreement

60



--------------------------------------------------------------------------------



 



other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the applicable
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     10.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile or other electronic transmission). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, facsimile number or (subject to Subsection (b) below) electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent and the L/C Issuer.
Amended and Restated
Five-Year Credit Agreement

61



--------------------------------------------------------------------------------



 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b). Each Lender agrees to notify the Administrative Agent from time
to time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent to such Lender and
(ii) accurate wire instructions for such Lender.
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     (c) The Platform. The Borrowers hereby acknowledge that the Administrative
Agent will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on IntraLinks or
another similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any Agent-Related
Person (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages). The
Borrowers also acknowledge and agree that unless conspicuously labeled “PUBLIC”
by the Borrowers, all Borrower Materials to be posted on the Platform or
otherwise provided to the Lenders shall be treated by the Administrative Agent
as material non-public information with respect to the Borrowers, their
Amended and Restated
Five-Year Credit Agreement

62



--------------------------------------------------------------------------------



 



respective Affiliates or their securities and such Borrower Materials shall not
be provided to any Lenders that do not wish to receive such material non-public
information.
     (d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) reasonably believed by them to be genuine and
to have been given by or on behalf of the Borrowers even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall jointly and severally indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice reasonably believed by them to be
genuine and to have been given by or on behalf of the Borrowers. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 [Intentionally Omitted].
     10.05 Costs, Expenses and Indemnification.
     (a) Each Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Agent-Related Persons, including
reasonable Attorney Costs, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
Amended and Restated
Five-Year Credit Agreement

63



--------------------------------------------------------------------------------



 



     (b) Each Borrower shall indemnify the Administrative Agent and each Lender
and the directors, officers, employees, agents, advisors and Affiliates of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the use
or proposed use of the proceeds of any Loan made to such Borrower or any Letter
of Credit as to which such Borrower was the Applicant or the Co-Applicant, or
(ii) any actual or prospective claim, litigation, investigation or proceeding
relating thereto, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrowers shall not
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan, any Letter of Credit or the use
of the proceeds thereof.
     (e) No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement.
     (f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.06 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, rehabilitator,
conservator, custodian, liquidator, receiver or any other party, in connection
with any proceeding under any Debtor Relief Law or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or
Amended and Restated
Five-Year Credit Agreement

64



--------------------------------------------------------------------------------



 



repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of Subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of Subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of Subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in Subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group (as defined in
Schedule 10.07) and concurrent assignments from members of an Assignee Group to
a single Eligible Assignee (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans, the risk participations in Letters of Credit or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Bid Loans; (iii) any assignment of a Commitment must be approved by the
Administrative Agent and the L/C Issuer (which approval shall not be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the assignment shall contain a
representation by the Eligible Assignee to the effect that none of the
consideration used to make the purchase of the Commitment and Loans under the
applicable Assignment and Assumption constitutes “plan assets” as defined under
ERISA and
Amended and Restated
Five-Year Credit Agreement

65



--------------------------------------------------------------------------------



 



that the rights and interests of the Eligible Assignee in and under the Loan
Documents will not be “plan assets” under ERISA; and (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee as set forth on
Schedule 10.07. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Subsection (c) of this Section from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or other substantive change to the Loan Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Borrower or any of a Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to Subsection (e) of this
Section, the Borrowers agree that each Participant shall be
Amended and Restated
Five-Year Credit Agreement

66



--------------------------------------------------------------------------------



 



entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrowers (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an “SPC”) the option to provide all or
any part of any Committed Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Committed Loan or any L/C
Obligation, and (ii) if an SPC elects not to exercise such option or otherwise
fails to make all or any part of such Committed Loan, the Granting Lender shall
be obligated to make such Committed Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.12(c)(ii). Each party hereto hereby agrees
Amended and Restated
Five-Year Credit Agreement

67



--------------------------------------------------------------------------------



 



that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
Subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). Upon the
appointment of a successor L/C Issuer and the receipt of any necessary approvals
from any beneficiaries of any Letters of Credit and any insurance regulatory
authorities, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the
Amended and Restated
Five-Year Credit Agreement

68



--------------------------------------------------------------------------------



 



extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of any Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than any Borrower. In the event that
any Lender becomes legally compelled to disclose any confidential Information
pursuant to paragraph (c) of this Section 10.08, such Lender shall, to the
extent permitted by law, give prompt written notice of that fact to the
Borrowers prior to the disclosure so that the Borrowers may seek an appropriate
remedy to prevent or limit such disclosure and the Lenders shall cooperate
reasonably (at the expense of the Borrowers) with the Borrowers in seeking such
remedy. For purposes of this Section, “Information” means all information
received from any Borrower or any of its Subsidiaries relating to any Borrower
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the
Borrowers, (b) it has developed compliance procedures regarding the use of
material non- public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to any Borrower, any such notice being waived by the Borrowers to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not
Amended and Restated
Five-Year Credit Agreement

69



--------------------------------------------------------------------------------



 



exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15 Mitigation of Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 3.04, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall, upon the request of such
Amended and Restated
Five-Year Credit Agreement

70



--------------------------------------------------------------------------------



 



Borrower, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.04 or 3.01, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Under any circumstances set forth herein providing that the Borrowers
shall have the right to replace a Lender as a party to this Agreement, the
Borrowers may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign its Commitment (with the assignment
fee to be paid by the Borrowers in such instance) pursuant to Section 10.07(b)
to one or more other Lenders or Eligible Assignees procured by the Borrowers;
provided, however, that if the Borrowers elect to exercise such right with
respect to any Lender pursuant to Section 3.06(b), it shall be obligated to
replace all Lenders that have made requests for compensation on a similar basis
and in a similar amount pursuant to Section 3.01 or 3.04. Upon the making of any
such assignment, the Borrowers shall (x) pay in full any amounts payable
pursuant to Section 3.05 and (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuer as it may reasonably
require with respect to any continuing obligation to fund participation
interests in any L/C Obligations then outstanding.
10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. TO THE EXTENT
LEGALLY PERMISSIBLE, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. TO THE EXTENT LEGALLY
PERMISSIBLE, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
Amended and Restated
Five-Year Credit Agreement

71



--------------------------------------------------------------------------------



 



     10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and any other
Applicants, which information includes the name and address of the Borrowers and
any other Applicants and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers and any other
Applicants in accordance with the Act.
[REMAINDER OF THIS PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]
Amended and Restated
Five-Year Credit Agreement

72



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      METLIFE, INC.      
 
  By:   /s/ Anthony J. Williamson                         
 
      Name:   Anthony J. Williamson 
 
         
 
    
 
      Title:   SVP & Treasurer     
 
         
 
    

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      METLIFE FUNDING, INC.      
 
  By:   /s/ Anthony J. Williamson                     
 
      Name:   Anthony J. Williamson 
 
         
 
    
 
      Title:   Chairman, President & CEO     
 
         
 
    

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Lender, as
Administrative Agent and as L/C Issuer    
 
               
 
  By:   /s/ Jeffrey M. Shaver                   
 
      Name:   Jeffrey M. Shaver     
 
               
 
      Title:   Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender and as Syndication Agent    
 
               
 
  By:   /s/ Karen Hanke                   
 
      Name:   Karen Hanke 
 
               
 
      Title:   Director 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, as a Lender    
 
               
 
  By:   /s/ Erin O’Rourke                   
 
      Name:   Erin O’Rourke 
 
               
 
      Title:   Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender    
 
               
 
  By:   /s/ David Dodd                   
 
      Name:   David Dodd 
 
               
 
      Title:   Vice President 
 
               
 
               
 
  By:   /s/ James Neira                   
 
      Name:   James Neira 
 
               
 
      Title:   Associate 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender    
 
               
 
  By:   /s/ Ruth Leung                   
 
      Name:   Ruth Leung 
 
               
 
      Title:   Director 
 
               
 
               
 
  By:   /s/ John S. McGill                       
 
      Name:   John S. McGill 
 
               
 
      Title:   Director 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:   /s/ Kenneth J. Johnson                   
 
      Name:   Kenneth J. Johnson 
 
               
 
      Title:   Senior Vice President     
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      LEHMAN BROTHERS BANK, FSB, as a Lender    
 
               
 
  By:   /s/ Janine M. Shugan                   
 
      Name:   Janine M. Shugan 
 
               
 
      Title:   Authorized Signatory 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      MELLON BANK, N.A., as a Lender    
 
               
 
  By:   /s/ Donald G. Cassidy, Jr.                   
 
      Name:   Donald G. Cassidy, Jr. 
 
               
 
      Title:   Senior Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      MERRILL LYNCH BANK USA, as a Lender    
 
               
 
  By:   /s/ Frank Stepan                   
 
      Name:   Frank Stepan 
 
               
 
      Title:   Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      UBS LOAN FINANCE LLC, as a Lender    
 
               
 
  By:   /s/ Richard L. Tavrow                   
 
      Name:   Richard L. Tavrow 
 
               
 
      Title:   Director, Banking Products Services, US 
 
               
 
               
 
  By:   /s/ Irja R. Otsa                   
 
      Name:   Irja R. Otsa 
 
               
 
      Title:   Associate Director, Banking Products Services, US 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      ABN AMRO BANK N.V., as a Lender    
 
               
 
  By:   /s/ Neil R. Stein                   
 
      Name:   Neil R. Stein 
 
               
 
      Title:   Director     
 
               
 
               
 
  By:   /s/ Michael DeMarco                   
 
      Name:   Michael DeMarco 
 
               
 
      Title:   Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BNP PARIBAS, as a Lender    
 
               
 
  By:   /s/ Laurent Vanderzyppe                   
 
      Name:   Laurent Vanderzyppe 
 
               
 
      Title:   Managing Director 
 
                 
 
  By:   /s/ Marguerite L. Lebon                       
 
      Name:   Marguerite L. Lebon 
 
               
 
      Title:   Vice President 
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BARCLAYS BANK PLC, as a Lender    
 
               
 
  By:   /s/ Alison A. McGuigan                   
 
      Name:   Alison A. McGuigan     
 
               
 
      Title:   Associate Director     
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION, as a Lender    
 
               
 
  By:   /s/ Kirk Seagers                   
 
      Name:   Kirk Seagers     
 
               
 
      Title:   Vice President     
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      STATE STREET BANK AND TRUST
COMPANY, as a Lender    
 
               
 
  By:   /s/ Lise Anne Boutiette                   
 
      Name:   Lise Anne Boutiette     
 
               
 
      Title:   Vice President    
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      THE NORTHERN TRUST COMPANY, as a
Lender    
 
               
 
  By:   /s/ John Konstantos                   
 
      Name:   John Konstantos     
 
               
 
      Title:   Vice President     
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                      THE ROYAL BANK OF SCOTLAND    
 
  By:   Greenwich Capital Markets, Inc., as agent for
The Royal Bank of Scotland plc 
as a lender      
 
  By:   /s/ David Howes                   
 
      Name:   David Howes     
 
               
 
      Title:   Vice President     
 
               

Signature Page to MetLife
Amended and Restated
Five-Year Credit Agreement

 